DETAILED ACTION
This office action is in response to the applicant's amendment submitted on 4/20/2021. In virtue of this amendment: 
Claims 9-10 are canceled; 
Claims 1, 8, 11 and 20 are currently amended; and thus, 
Claims 1-8 and 11-20 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 04/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,588,194 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
The objections to claims 1, 8 for minor informalities is withdrawn in view of the amendments made to the claim.   
Double Patenting
The rejection to claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,588,194 is withdrawn in view of the terminal disclaimer filed on 04/20/2021. 
Allowable Subject Matter
Claims 1-8 and 11-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 8 and 18, none of the prior art of record alone or in combination thereof discloses or renders obvious all of the claimed limitation recited in the claims, for example: 
a computational circuit configured to increase the set voltage when the first sensed voltage is more than the second sensed voltage and decrease the set voltage when the first sensed voltage is less than the second sensed voltage.
Regarding claims 2-7, the claims are allowed solely based upon dependency of allowed independent claim 1 and may not be allowable when presented independently. 
Regarding claims 12-17, the claims are allowed solely based upon dependency of allowed independent claim 8 and may not be allowable when presented independently. 
Regarding claims 19-20, the claims are allowed solely based upon dependency of allowed independent claim 18 and may not be allowable when presented independently. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576.  The examiner can normally be reached on M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        April 26, 2021